Citation Nr: 1708457	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1991 with subsequent service in the Air National Guard through 2006 to include a period of active duty from January 2001 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In January 2012, the Veteran presented sworn testimony during a hearing in Washington, D.C., which was chaired by a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In April 2012, May 2014, and September 2015 the Board remanded the Veteran's claims for further evidentiary development.

During the pendency of the above remands, the VLJ who conducted the hearing retired.  The Veteran was offered an opportunity for a hearing before another VLJ by correspondence dated in January 2017.  Significantly, this letter indicated that if the Veteran did not respond within 30 days, the Board would assume that the Veteran does not want another hearing and proceed according.  The Veteran has not yet responded to the January 2017.  As such, the Board is proceeding with the case.  

FINDINGS OF FACT

1.  A left knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  A left leg disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  A bilateral foot disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  A sinus disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
	
With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an October 2006 letter which was sent prior to the initial unfavorable decision in July 2007.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's available service treatment/Reserve records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in May 2012 in order to adjudicate his service connection claims and addendum opinions were obtained in December 2012, July 2014, and April 2016.  In this regard, the Board notes that the April 2016 VA examiner offered etiological opinions as to each claimed disorder and based her conclusions on a review of the record.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding these issues has been met.

As previously noted, in April 2012, May 2014, and September 2015, the Board remanded the case for additional development, to include obtaining outstanding records from the Veteran's National Guard unit (which was attempted in April 2012), obtaining outstanding VA treatment records (which was accomplished in April 2012), and affording the Veteran VA examination and addendum opinions in order to determine the current nature and etiology of his claimed disorders (which was accomplished in May 2012, December 2012, July 2014, and April 2016).  Therefore, the Board finds that the AOJ has substantially complied with the April 2012, May 2014, and September 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran also offered testimony before a VLJ at a Board hearing in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2012 hearing, the VLJ identified the issues on appeal.  Also, information was solicited regarding the Veteran's in-service injuries he alleges resulted in her current disorders, the type and onset of symptoms, and his contention that his military service caused these disorders.  Furthermore, the Veteran was informed of the evidence necessary to substantiate his claims and testimony regarding outstanding records was solicited.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, information provided at the June 2012 hearing led to the Board's remand to further develop the Veteran's claim, to include obtaining any outstanding Reserve records and VA treatment records, and afford the Veteran VA medical examinations with medical opinions.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a). To establish service connection for a disability on a secondary basis, there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (2006).  Additionally, for claims received after October 10, 2006, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disorder, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Factual Background

1. Bilateral knees

Regarding the right knee claim, a September 1984 service treatment record (STR) shows an assessment of traumatic arthritis of the right knee.  He was given a profile the same month and underwent an arthrocentesis procedure to remove knee fluid.  The Veteran was seen for fluid in the right knee of one week duration again in June 1985 and was, again, placed on temporary physical profile for right knee.  At that time it was noted that the Veteran suffered from "effusion - traumatic arthritis of the right knee."  A notation of elastic knee support was also noted in a separate June 1985 STR.  In addition, at the August 1990 active duty separation examination, the examiner noted that the Veteran's right knee "gets fluid when running daily for two months, otherwise no problems."  Post-service Reserve records also show complaints regarding the right knee.  Specifically, a May 1995 report of medical examination shows a history of a "'trick' or locked knee" with the accompanying lay statement: "I've had fluid drain from the right knee and at times it feels like fluid is with knee sometimes" and the right knee "gets fluid when running daily x 2 miles, otherwise no problem;"

Regarding the left knee claim, an October 1985 STR noted the Veteran's complaints of aching pains and weakness on the left side of his body, including the left leg and an undated STR documenting pain in the left lower extremity. 

The Veteran was afforded a VA examination specific to his knees in May 2012.  This examination shows a diagnosis of chondromalacia of the bilateral knees and the examiner concluded that "[it] is at least as likely as not the Veteran's current bilateral knee condition is caused by service.  The Veteran did not have problems with the knees prior to service.  The Veteran has history of left distal fibular fracture at age 17 but healed completely prior to service."

However, as noted in the May 2014 Board remand, the conclusions rendered by the May 2012 VA examiner were not supported by sufficient rationale; the examiner failed to address the decade-long gap between the Veteran's in-service complaints of knee problems and his current diagnosis of chondromalacia.  Thus, a VA medical opinion was obtained in December 2012, at which time the examiner reviewed the claims file.  As to the bilateral knee and left leg disabilities, the examiner concluded, "[i]t is my medical opinion that the Veteran's claimed bilateral knee and left leg disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He explained that there was an episode of knee pain documented in September 1984; however, there was "no evidence of on-going problems or subsequent complaint for knee pain or swelling while on active duty."  Crucially, in providing his rationale, the December 2012 examiner overlooked the numerous complaints of right knee and left leg symptomatology documented in the STRs, as noted above.

As such, the claim was remanded by the Board again in May 2014 for an addendum medical opinion.  Such opinion was obtained in July 2014.  The July 2014 VA examiner concluded that "[t]he condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He provided the following rationale: "[i]t is less likely as not the Veteran's bilateral knee chondromalacia had their onset in service.  The STR shows no records of treatments for the bilateral knee conditions.  The left fibular fracture occurred prior to service and was completely healed prior to service."  

As noted in the September 2015 Board remand, the rationale provided by the July 2014 VA examiner is inconsistent with the medical evidence of record.  As was thoroughly explained in the May 2014 Board remand, the Veteran was treated for right knee and left leg complaints on several occasions during his military service.
As such, the claim was remanded by the Board again in September 2015 for an addendum medical opinion.  Such opinion was obtained in April 2016.  

The April 2016 examiner noted that the Veteran was a credible witness and was competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, and reports of injuries.  As such, the Veteran's lay statements were considered in formulating this medical opinion. The April 2016 VA examiner noted the findings of the May 2012 VA examiner as well as the several STRs specific to the knees, including the October 1980 examination showing normal knees; the September 1984 and June 1985 records showing right knee effusion; the November 1985 and August 1990 examination reports showing normal knees; the May 1995 report of medical examination indicating a past history of a "'trick' or locked knee" with the accompanying lay statement: "I've had fluid drain from the right knee and at times it feels like fluid is with knee sometimes" and the right knee "gets fluid when running daily x 2 miles, otherwise no problem;" and the September 1999 and June 2000 examination reports showing normal knees.  The examiner also noted that, the "presumptive period medical records" (i.e., medical records dated within one year after the Veteran's separation from active service in September 1991) were silent for complaints, diagnoses, treatment, event and/or injury related to bilateral knee conditions. 

The April 2016 VA examiner wrote that current orthopaedic and sports medicine literature defines chondromalacia patella as anterior knee pain with "Degeneration of the articular surface of the patella... Pain is felt anteriorly and is aggravated by prolonged sitting and walking down stairs.  A small effusion may be present.  Passive joint motion is painless.  Rocking the patella in the femoral groove frequently elicits pain, often with palpable crepitation" (DeGowin's Diagnostic Examination, 10th Edition: Chapter 13: The Spine, Pelvis and Extremities. However, the examiner ultimately opined that it was less likely than not that the Veteran's claimed left knee condition is related to and/or aggravated by military service because of the lack of objective, medically-based, clinical evidence to support an active duty or presumptive period diagnosis, treatment, injury and/or event related to a left chondromalacia patella condition.  Furthermore, it was as least as likely as not that the active duty presentation of right knee effusion related to an acute, self-limited and transient event that resolved with arthrocentesis and conservative treatment.  Thus, it was less likely than not that the Veteran's right knee condition was related to and/or aggravated by military service.  The April 2016 VA examiner concluded that she was in "total agreement" with the July 2014 VA medical opinion. 

During the June 2012 Board hearing, the Veteran testified that he was treated for right knee problems during service and has had trouble with both knees since his discharge from military service.
2. 
Left leg

As above, an October 1985 STR noted the Veteran's complaints of aching pains and weakness on the left side of his body, including the left leg and an undated STR documented pain in the left lower extremity.

The Veteran was afforded a VA examination specific to his left leg in May 2012.  This examination shows a diagnosis of left lumbar radiculopathy and opined that the lumbar spine disability is at least as likely as not caused by service because the "Veteran did not have problems with the lower back prior to service."

However, as noted in the May 2014 Board remand, the conclusions rendered by the May 2012 VA examiner were not supported by sufficient rationale; the examiner failed to address the decade-long gap between the Veteran's in-service complaints of leg problems and his current diagnosis of radiculopathy.  Thus, an addendum VA medical opinion was obtained in December 2012, at which time the examiner reviewed the claims file.  As to the bilateral knee and left leg disabilities, the examiner concluded, "[i]t is my medical opinion that the Veteran's claimed bilateral knee and left leg disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He explained that there was an episode of knee pain documented in September 1984; however, there was "no evidence of on-going problems or subsequent complaint for knee pain or swelling while on active duty."  Crucially, in providing his rationale, the December 2012 examiner overlooked the numerous complaints of left leg symptomatology documented in the STRs, as noted above.

As such, the claim was remanded by the Board in May 2014 for an addendum medical opinion.  Such opinion was obtained in July 2014.  The July 2014 VA examiner concluded that "[t]he condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He provided the following rationale: "[i]t is less likely as not the Veteran's bilateral knee chondromalacia had their onset in service.  The STR shows no records of treatments for the bilateral knee conditions.  The left fibular fracture occurred prior to service and was completely healed prior to service."  

As noted in the September 2015 Board remand, the rationale provided by the July 2014 VA examiner is inconsistent with the medical evidence of record.  As was thoroughly explained in the May 2014 Board remand, the Veteran was treated for left leg complaints during his military service in October 1985.  As such, the claim was remanded by the Board again in September 2015 for an addendum medical opinion.  Such opinion was obtained in April 2016.  

The April 2016 VA examiner noted that the Veteran was a credible witness and was competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, and reports of injuries.  As such, the Veteran's lay statements were considered in formulating this medical opinion.  The April 2016 VA examiner noted the findings of the May 2012 VA examination report; October 1980, November 1985, and August 1990 examination reports showing normal lower extremities; the May 1995  report of medical examination indicating a past history of a "'trick' or locked knee" with the accompanying lay statement: "I've had fluid drain from the right knee and at times it feels like fluid is with knee sometimes" and the right knee "gets fluid when running daily x 2 miles, otherwise no problem;" and the February/September 1999 and June 2000 examination reports showing normal lower extremities.  The examiner also considered the October 1985 STR noting complaints of atraumatic pain in the left neck that radiated into the left arm and left leg as well as a March 1984 STR showing injury to the left ankle.  

Initially, the April 2016 VA examiner noted that the October 1985 complaint regarding the left leg was acute, transient, and self-limited because later examinations were silent for complaints, diagnoses, treatment, injury, and/or events related to the left leg.  Furthermore, the examiner noted that the March 1984 complaints regarding the left ankle were acute, transient, and self-limited because of the negative complaints, diagnosis, treatment, injury, and/or events of the left leg in subsequent clinical visits, to include active duty presentations in 1995 and 2000.  Finally, the examiner opined that there is no left leg disability that can be related to the Veteran's service-connected cervical spine condition.  Notably, while the May 2012 VA examination shows a diagnosis of left leg lumbar radiculopathy, the Board notes that the Veteran is not service connected for a lumbar spine disability.  The April 2016 VA examiner concluded that she was in "total agreement" with the July 2014 VA medical opinion that it was less likely than not that the Veteran's claimed left leg disability is related to and/or aggravated by his military service.  

During the June 2012 Board hearing, the Veteran testified that he experienced numbness in his left leg due to his nonservice-connected lumbar spine and service-connected cervical spine disabilities.  

3. Bilateral feet

Regarding the bilateral foot disability claim, a November 1981 STR shows an assessment of skin irritation secondary to boot wear.

The Veteran was afforded a VA examination specific to his feet in May 2012.  The examiner diagnosed hallux valgus of the feet and concluded that "[i]t is at least as likely as not the current feet condition is caused by service.  The Veteran did not have problems with his feet prior to service." 

However, as noted in the May 2014 Board remand, the conclusions rendered by the May 2012 VA examiner were not supported by sufficient rationale; the examiner failed to address the decade-long gap between the Veteran's in-service complaints of foot problems and his current diagnosis of hallux valgus.  Thus, an addendum VA opinion was obtained in December 2012, at which time the examiner reviewed the claims file.  The examiner concluded "[i]t is my medical opinion that the Veteran's claimed foot condition, including hallux valgus, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He explained that "[n]o foot complaints or evaluations for abnormalities of feet while on active duty [were] identified. No on-going foot problems, including hallux valgus, while on active duty."  Unfortunately, the December 2012 examiner failed to address the November 1981 STR regarding foot pain.

As such, the claim was remanded by the Board in May 2014 for an addendum medical opinion.  Such opinion was obtained in July 2014.  The July 2014 VA examiner concluded that "[i]t is less likely as not the Veteran's bilateral foot disabilities had their onset during service.  The STR shows no treatment for feet problems."

As noted in the September 2015 Board remand, the rationale provided by the July 2014 VA examiner is inconsistent with the medical evidence of record.  As was thoroughly explained in the May 2014 Board remand, a November 1981 STR shows complaints of foot pain and a "buzzing sensation when wearing boots" that had persisted for four to five months.  As such, the claim was remanded by the Board again in September 2015 for an addendum medical opinion.  Such opinion was obtained in April 2016.  

The April 2016 VA examiner noted that the Veteran was a credible witness and was competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, and reports of injuries.  As such, the Veteran's lay statements were considered in formulating this medical opinion.  The April 2016 VA examiner noted the findings of the May 2012 VA examination report; the October 1980 examination report showing normal feet; the November 1981 STR showing complaints of painful feet secondary to ill-fitting boots; the November 1985 and August 1990 examination reports showing normal feet; the May 1995 examination report showing a past podiatric history of tinea pedis between the 4th and 5th toes, bilaterally; the February/September 1999 as well as June 2000 examination reports showing normal feet.  

The examiner then opined that, since hallux abductovalgus of the first MPJ [metatarsophalangeal joint] is a structural deformity of the forefoot, it was less likely than not that the Veteran's claimed bilateral foot condition related to, and/or aggravated by military service because of the lack of any medically-based, clinical evidence to support a diagnosis, treatment, injury and/or event related to a change in the forefoot architecture.  Specifically, the 1981 complaint of foot pain related to an incorrect fitting of his boot.  Furthermore, the active duty and presumptive period podiatric and orthopaedic medical records were negative for bilateral or ipsilateral midfoot sprains.  Therefore, it was also less likely than not that the Veteran's claimed bilateral foot conditions were related to and/or aggravated by military service because the in-service diagnosis of Tinea Pedis related to an acute, self-limited and transient fungal infections between his 4th and 5th toes, rather than midfoot inflammation of the soft tissues.  For these reasons, it was less likely than not that the Veteran's claimed bilateral foot condition are related to, and/or aggravated by military service.  The April 2016 VA examiner concluded that she was in "full agreement" with the July 2014 VA medical opinion.

During the June 2012 Board hearing, the Veteran testified that he began experiencing swelling, pain, and stiffness in his feet during service and that this had continued since his discharge from military service.  

4. Sinuses

Regarding the sinus disability claim, in September 1988, an X-ray showed left ethmoid and possible minimal frontal sinusitis; a follow up record showed it resolved.  The Veteran was again diagnosed with sinusitis in December 1988.  Sinusitis was reported on his August 1990 report of medical history; the physician's summary stated that "sinus trouble" referred to sinus congestion.  In December 1997, a VA examination report shows he complained of headaches, dizziness, and post-nasal drip.  The diagnosis was of headaches only with an unlikely sinus cause, although the examiner stated that a CAT scan would be of some benefit to "rule this out."

The Veteran was afforded a VA examination specific to his sinuses in May 2012.  The examiner diagnosed allergic rhinitis.  He further indicated that the Veteran was "[t]reated on one occasion while in service for ethmoid sinusitis [September 1988] without any findings of recurrence or of ongoing treatment for allergic rhinitis or acute/chronic sinusitis."  He concluded, "[b]ased on this information, it is my opinion that it is less likely than not that the Veteran's present allergic rhinitis is a direct cause of military service."  

However, as noted in the May 2014 Board remand, the conclusions rendered by the May 2012 VA examiner were not supported by sufficient rationale.  Critically, in reviewing the record, the May 2012 VA examiner overlooked the additional diagnoses and complaints of sinus symptoms documented in the Veteran's active duty STRs.  Specifically, following the September 1988 diagnosis of ethmoid sinusitis, the Veteran was again treated for complaints of a cough secondary to sinusitis in December 1988.  In addition, the Veteran reported continuing complaints of sinus trouble in his August 1990 service separation examination.  At that time, the examiner noted that the Veteran's report of "sinus trouble refers to occasional sinus congestion and drainage [that] requires decongestants only."  The Board additionally notes that the Veteran's continued complaints of sinus symptomatology following his September 1991 active duty discharge were documented in a May 1995 National Guard periodic examination and a June 2000 Report of Medical History.

As such, the claim was remanded by the Board in May 2014 for an addendum medical opinion.  Such opinion was obtained in July 2014.  The July 2014 VA examiner concluded that "[p]er the original examiner's remarks, it is less likely as not that Veteran's present condition of allergic rhinitis is related to or caused by his military service."  The examiner explained, "STRs fail to demonstrate a chronic and ongoing issue or sinusitis or allergic rhinitis.  He was seen once for ethmoid sinusitis while on AD [active duty] per STRs.  This is not allergic rhinitis which is the Veteran's current condition.  There is no documentation to indicate Veteran was seen for allergic rhinitis while on AD."

As noted in the September 2015 Board remand, the rationale provided by the July 2014 VA examiner is inconsistent with the medical evidence of record.  As was thoroughly explained in the May 2014 Board remand, the July 2014 VA examiner failed to address the additional diagnoses and complaints of sinus symptoms documented in the Veteran's active duty STRs, which were discussed in the May 2014 Board Remand.  Specifically, following the September 1988 diagnosis of ethmoid sinusitis, the Veteran was again treated for complaints of a cough secondary to sinusitis in December 1988.  In addition, the Veteran reported continuing complaints of sinus trouble in his August 1990 service separation examination.  At that time, the examiner noted that the Veteran's report of "sinus trouble refers to occasional sinus congestion and drainage [that] requires decongestants only."  Additionally, the Veteran's continued complaints of sinus symptomatology following his September 1991 active duty discharge were documented in a May 1995 National Guard periodic examination and a June 2000 Report of Medical History.

As such, the claim was remanded by the Board again in September 2015 for an addendum medical opinion.  Such opinion was obtained in April 2016.  The April 2016 examiner noted that the Veteran was a credible witness and was competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, and reports of injuries.  As such, the Veteran's lay statements were considered in formulating this medical opinion.  The April 2016 VA examiner noted the findings of the May 2012 VA examination report; the October 1980 examination showing normal sinuses; the December 1983 STR showing treatment for a viral upper respiratory infection with sinus congestion; the November 1985 examination showing normal sinuses; the April 1987 STR showing treatment for a viral upper respiratory infection with sinus congestion; the January 1988 STR showing treatment for bronchitis; the September 1988 STR showing treatment for an upper respiratory infection with radiographic evidence of left ethmoid sinusitis; a December 1988 STR showing treatment for an upper respiratory infection with sinus tenderness; an August 1990 examination report showing normal sinuses; a May 1995 report of medical history showing a history of sinusitis; February/September 1999 examination reports showing normal sinuses; and a June 2000 examination report showing normal sinuses with past medical history of occasional sinus drainage.

Initially, the April 2016 VA examiner opined that all of the sinus conditions that the Veteran was treated for during his military service were acute, transient, and self-limited processes.  The examiner then opined that it was less likely than not that the Veteran's claimed sinus disorder and/or allergic rhinitis were related to and/or aggravated by his military service due to a lack of any objective, medically-based, clinical evidence of allergen-specific IG responses while on active duty.  Specifically, current ENT [ear, nose, and throat] medical literature characterizes allergic rhinitis "by sneezing; rhinorrhea; obstruction of the nasal passages; conjunctival, nasal, and pharyngeal itching; and lacrimation, all occurring in a temporal relationship to allergen exposure." (Harrison's Principles of Internal Medicine, 19th Edition: Chapter 376: Allergies, Anaphylaxis and Systemic Mastocytosis.)  Conversely, the active duty medical records provide clear, objective, medically-based, clinical evidence to support events related to sinus congestion that were directly related to viral and bacterial infections of the upper respiratory tract and not hypersensitivity reactions.  Thus, it is less likely than not that the Veteran's claimed sinus disorder is related to and/or aggravated by his military service.  The April 2016 VA examiner concluded that she was in "total agreement" with the July 2014 VA medical opinion. 

During the June 2012 Board hearing, the Veteran testified that he was diagnosed with sinusitis during his active service in September 1988 and had experienced continuous problems with his sinuses since then including watery eyes and headaches.  

IV.  Analysis

In weighing the statements, treatment records, and VA medical opinions dated in May 2012, December 2012, July 2014, and April 2016 the Board concludes that the preponderance of the evidence is against service connection for bilateral knee, left leg, bilateral feet, and/or sinus disabilities.  Significantly, the evidence of record shows no chronic disability of the bilateral knees, left leg, bilateral feet, and/or sinus in service.  Moreover, the probative evidence of record shows that any current disabilities of the bilateral knees, left leg, bilateral feet, and/or sinuses are not attributable to service.

In this regard, while the record shows that the Veteran was treated for right knee, left leg, bilateral feet, and sinus problems during his active service, the April 2016 VA examiner determined that these were acute, transient, and self-limiting processes which resolved without residuals as there was no credible documented evidence of continuing treatment after the in-service complaints.  As such, she determined that a nexus does not exist in the case.  The Board accords great probative weight to the April 2016 VA examiner's opinions as such were predicated on an extensive review of the Veteran's STRs.  Moreover, April 2016 VA examiner's opinions contain a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the April 2016 VA examiner's opinions.  There are no contrary medical opinions of record. 

The Board has considered the Veteran's assertions that his disabilities of the bilateral knees, left leg, bilateral feet, and/or sinuses are related to service.  Significantly, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion regarding the etiology of his claimed disorders.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such an opinion would necessarily require consideration of the etiology of the claimed disorders, which requires specialized testing to diagnose.  Moreover, such an opinion would require knowledge of the joint and sinus systems and the impact of previous joint and sinus conditions.  As such, the question of etiology in this case may not be competently addressed by the Veteran's statements, and the Veteran's own opinion is less probative than the opinion from a medical doctor.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.

Therefore, the Board finds that, as disabilities of the bilateral knees, left leg, bilateral feet, and/or sinuses are not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for such disorders is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for disabilities of the bilateral knees, left leg, bilateral feet, and/or sinuses.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left leg disability is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a sinus disability is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


